Action to recover a real estate broker’s commission, alleged to be due upon the sale of real property. Order of the County Court of Westchester County, reversing the order of the City Court of the City of White Plains, which granted summary judgment to plaintiff, unanimously affirmed, with costs. Appeal from the judgment of the City Court of White Plains, dated October 26, 1944, dismissed, without costs. Plaintiff’s right under the original lease to a commission upon the sale of the property to the tenant was not in perpetuity, and depended upon whether at the time of the sale, the tenant was a party to a subsisting lease negotiated by the brokér, or a renewal thereof, which continued the broker’s rights as set out under the original lease. Present — Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.